Attachment to Advisory Action
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but do not place the application in condition for allowance. The amendment specifying the arrangement, such as but not limited to “a first hydrophobic polymer and is located on the side of the microporous layer which is in contact with the conductive porous substrate” and “a second hydrophobic polymer and is located on the side of the microporous layer that is opposite to the side of the first microporous layer which is in contact with the conductive porous substrate” appears to overcome the present prior art rejection of record. However, under further limited search and consideration under the AFCP program, additional prior art which is considered exceedingly relevant to the claim amendments has been newly considered. 
Hashimoto et al. (US 20180219228 A1; relying on For Priority 27 Aug 2015) teaches there being a first microporous layer 103 being thereon electrically conductive porous substrate and having a thickness 10 µm to 50 µm, a second microporous layer 102 being disposed thereon the outside of the first microporous layer as seen from the electrically conductive porous side and having a thickness 0.1 µm to 10 µm (see [0054-0061]; see also FIG 1). 
Particularly, Tanimura (previously cited) teaches a gas diffusion electrode comprising a conductive porous material being carbon fiber) and an electrode substrate comprising a gas diffusion electrode substrate on which a microporous part is formed (see [0017-0020]), there being a microporous part (A) being carbon fiber and having a water repellant agent when forming the microporous part (see [0049; 0082-0086] disclosing the water repellent agent being a polymer including polytetrafluoroethylene resins (PTFE) and tetrafluoroethylene-hexa fluoro propylene copolymers (PEP)) and microporous part (B) (see [0049; 0085-0086]) having preferably a water repellant agent when forming the microporous part (see [0049; 0082-0086] disclosing the water repellent agent being a polymer including polytetrafluoroethylene resins (PTFE) and tetrafluoroethylene-hexa fluoro propylene copolymers (PEP)); 

Hashimoto would be relied upon for its teaching of the first microporous layer 103 thereon electrically conductive porous substrate having a thickness 10 µm to 50 µm, the second microporous layer 102 disposed thereon the outside of the first microporous layer as seen from the electrically conductive porous side and having a thickness 0.1 µm to 10 µm (see [0054-0061]; see also FIG 1). One having ordinary skill in the art as of the effective filing date would be motivated to modify Tanimura with the teachings of Hashimoto as Hashimoto teaches a uniform multi-layer application wherein layers are dried one using one dryer advantageously shortening the manufacturing step, reduction of equipment costs,, and reduction of loss of the electrically conductive porous substrate (see Hashimoto [0067]).



/JENNA SHULMAN/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723